197 F.3d 959 (9th Cir. 1999)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.THONGSANGOUNE SAYAKHOM, Defendant-Appellant.
No. 97-10197
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Filed December 1, 1999

1
Before: Robert R. Beezer and Stephen S. Trott, Circuit Judges, and Samuel P. King, District Judge.1

ORDER

2
The Opinion filed on July 27, 1999 and appearing at 186 F.3d 928 (1999), is amended as follows:


3
On slip opinion page 8403 substitute the following language for the language contained in footnote 4


4
Sayakhom also argues that the recording was not offered to prove its truth but instead to show her language fluency. Although she initially raised this argument before the district court, she did not object to the district court's ruling, despite being afforded the opportunity to do so. CR 136, p. 129. When no objection is made, we review for plain error, but may reverse only if the defendant persuades us that the error was prejudicial in that it "affected the outcome of the district court proceeding." United States v. Tisor, 96 F.3d 370, 376 (9th Cir. 1996) (citation omitted). Given the abundance of evidence regarding Sayakhom's proficiency in the English language, see Section VIII A 1, we are not persuaded that the exclusion of the recording affected the outcome of the trial.


5
The mandate shall issue forthwith.



NOTE:


1
  The Honorable Samuel P. King, United States District Judge for the District of Hawaii, sitting by designation.